Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 02/24/2021.
Claims 1, 3-17 and 19-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
 
Claim Objections
Claims 1, 10 and 17 are objected to because of the following informalities: Claim 1 recites, in line 14, “subsequent the updating the at least one host …” which appears to omit the word ‘to’ and should be amended to recite – subsequent to the updating the at least one host … --. Claims 10 and 17 recite similar limitations and should be amended similarly. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,838,776 as exemplified in the table below in view of Liguori et al. Pub. No. US 2016/0170781 A1 (hereafter Liguori). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims only differ in that the instant claims are allocating hosts based on hypervisor versions whereas patent ‘776 is allocating hosts based on operating system versions. However, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date that patent ‘776 and Liguori are making an allocation decision for a hosts based upon a software version corresponding to the hosts. Therefore, it would be a simple substitution to swap the allocation based on the operating system version of patent ‘776 with the allocation based on hypervisor version of Liguori (see ¶ [0115] – [0124] and Fig. 9A-9B) and the result would be predictable, the allocation of the host would now be based on the hypervisor version rather than operating system version.

Similar mappings of the remaining claims would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention but have been omitted for the sake of brevity.
Instant Application
10,838,776
1. A computer-implemented method for allocating a host of a pre-configured hyper-converged computing device to a workload domain, the method comprising:

managing a pre-configured hyper-converged computing device comprising a plurality of hosts, wherein the plurality of hosts is allocable to workload domains;

maintaining a pool of unallocated hosts of the plurality of hosts within the pre- configured hyper-converged computing device, wherein hosts of the pool of unallocated hosts have associated hypervisor versions;

receiving an allocation request to allocate at least one host of the pool of unallocated hosts to a workload domain, the allocation request comprising a requested hypervisor version of at least one host upon allocation; and






updating the at least one host to the requested hypervisor version of the allocation request while the at least one host is in the pool of unallocated hosts; and






subsequent the updating the at least one host to the requested hypervisor version, allocating the at least one host to the workload domain, wherein the at least one host has the requested hypervisor version.


managing a pre-configured hyper-converged computing device comprising a plurality of hosts, wherein the plurality of hosts is allocable to workload domains, and

maintaining a pool of unallocated hosts within the pre-configured hyper- converged computing device, wherein the unallocated hosts of the pool have operating system versions within a range of supported operating system versions;

wherein allocated hosts of a particular workload domain are of a same operating system version; responsive to receiving a command to add a host to the particular workload domain, provided the pool of unallocated hosts does not comprise a host that has the same operating system version as the allocated hosts of the particular workload domain, selecting an unallocated host from the pool of unallocated hosts;

updating the operating system version of the unallocated host to the operating system version of the allocated hosts of the particular workload domain; and allocating the unallocated host that has the same operating system version as the allocated hosts of the particular workload domain to the particular workload domain.

Liguori teaches After loading the updated virtual machine monitor, the boot process is completed by the updated virtual machine monitor 110. The boot process may be continued by loading other programs and functionalities, such as the operating system, instantiating virtual machine instances in at least ¶ [0115] – 


Claims 1, 3-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 10,705,830 as exemplified in the table below in view of Liguori et al. Pub. No. US 2016/0170781 A1 (hereafter Liguori). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims only differ in that the instant claims are allocating hosts based on hypervisor versions whereas patent ‘830 is .
Further the instant application differs from ‘776 in that the instant application recites that the host is allocated to the workload domain subsequently to updating the hypervisor version, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine these features from Liguori (see at least ¶ [0115] – [0124], Fig. 9A-B and ¶ [0023], ¶ [0026], ¶ [0034]) with ‘776 resulting in the allocation to the workload domain of ‘776 occurring subsequent to the updating the hypervisor version as in Liguori. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by initially loading a startup virtual machine monitor, that may be loaded more easily due to being smaller in size than the updated virtual machine monitor, thereby allowing a portion of the boot process to begin and subsequently updating to the updated virtual machine manager (see at least Liguori ¶ [0119], also ¶ [0115] – [0124]) and subsequently allocating virtual machine hosts after updated hypervisor version is operating (see at least ¶ [0023], ¶ [0026] and ¶ [0034]).

Instant Application
10,705,830
1. A computer-implemented method for allocating a host of a pre-configured hyper-converged computing device to a workload domain, the method comprising:

managing a pre-configured hyper-converged computing device comprising a plurality of hosts, wherein the plurality of hosts is allocable to workload domains;

maintaining a pool of unallocated hosts of the plurality of hosts within the pre- configured hyper-converged computing device, wherein hosts of the pool of unallocated hosts have associated hypervisor versions;






receiving an allocation request to allocate at least one host of the pool of unallocated hosts to a workload domain, the allocation request comprising a requested hypervisor version of at least one host upon allocation; and

updating the at least one host to the requested hypervisor version of the allocation request while the at least one host is in the pool of unallocated hosts; and


subsequent the updating the at least one host to the requested hypervisor version, allocating the at least one host to the workload domain, wherein the at least one host has the requested hypervisor version.



managing a pre-configured hyper-converged computing device comprising a plurality of hosts, wherein the plurality of hosts is allocable to workload domains,

wherein unallocated hosts of the plurality of hosts is maintained within a pool of unallocated hosts, and wherein the plurality of hosts each have an operating system version;

determining that an unallocated host of the pool of unallocated hosts has an 

responsive to receiving a command to add a host to a workload domain, allocating the host to the workload domain and removing the host from the pool of unallocated hosts.


updating the operating system version of the unallocated host to an operating system version within the range of supported operating system versions.


Liguori teaches After loading the updated virtual machine monitor, the boot process is completed by the updated virtual machine monitor 110. The boot process may be continued by loading other programs and functionalities, such as the 


Claims 1, 3-17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,705,831 as exemplified in the table below in view of Liguori et al. Pub. No. US 2016/0170781 A1 (hereafter Liguori). Although the claims at issue are not identical, they are not the claims only differ in that the instant claims are allocating hosts based on hypervisor versions whereas patent ‘831 is allocating hosts based on operating system versions. However, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date that patent ‘831 and Liguori are making an allocation decision for a hosts based upon a software version corresponding to the hosts. Therefore, it would be a simple substitution to swap the allocation based on the operating system version of patent ‘831 with the allocation based on hypervisor version of Ligouri (see ¶ [0115] – [0124] and Fig. 9A-9B) and the result would be predictable, the allocation of the host would now be based on the hypervisor version rather than operating system version.
Further the instant application differs from ‘776 in that the instant application recites that the host is allocated to the workload domain subsequently to updating the hypervisor version, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine these features from Liguori (see at least ¶ [0115] – [0124], Fig. 9A-B and ¶ [0023], ¶ [0026], ¶ [0034]) with ‘776 resulting in the allocation to the workload domain of ‘776 occurring subsequent to the updating the hypervisor version as in Liguori. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by initially loading a startup virtual machine monitor, that may be loaded more easily due to being smaller in size than the updated virtual machine monitor, thereby allowing a portion of the boot process to begin and subsequently updating to the updated virtual machine manager (see at least Liguori ¶ [0119], also ¶ [0115] – [0124]) and subsequently allocating virtual 
Similar mappings of the remaining claims would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention but have been omitted for the sake of brevity.
Instant Application
10,705,831
1. A computer-implemented method for allocating a host of a pre-configured hyper-converged computing device to a workload domain, the method comprising:

managing a pre-configured hyper-converged computing device comprising a plurality of hosts, wherein the plurality of hosts is allocable to workload domains;





maintaining a pool of unallocated hosts of the plurality of hosts within the pre- configured hyper-converged computing hypervisor versions;


receiving an allocation request to allocate at least one host of the pool of unallocated hosts to a workload domain, the allocation request comprising a requested hypervisor version of at least one host upon allocation; and




updating the at least one host to the requested hypervisor version of the allocation request while the at least one host is in the pool of unallocated hosts; and


subsequent the updating the at least one host to the requested hypervisor version, allocating the at least one host to the workload domain, wherein the at least one host has the requested hypervisor version.


managing a plurality of hosts of the pre-configured hyper-converged computing device, wherein the plurality of hosts is allocable to workload domains,

wherein the plurality of hosts each have an operating system version within a range of supported operating system versions,

operating system version of the range of supported operating system versions;

receiving a new unallocated host at the pre-configured hyper-converged computing device for inclusion to the pool of unallocated hosts; determining an operating system version of the new unallocated host; provided the new unallocated host has an operating system version other than the baseline operating system version,

updating the new unallocated host to the baseline operating system version; and releasing the new unallocated host to the pool of unallocated hosts for allocation to a workload domain.

Liguori teaches After loading the updated virtual machine monitor, the boot process is completed by the updated virtual machine monitor 110. The boot process may be continued by loading other programs and functionalities, such as the operating system, instantiating virtual machine instances in at least ¶ [0115] – [0124] and Fig. 9A-9B and After the virtual machine monitor has been loaded onto the management domain of the physical computing device, the virtual machine monitor can operate  as described herein <i.e. allocate VM hosts after updating virtual machine monitor> in at least ¶ [0023] and The programs stored in the memory can include a virtual machine monitor application 110 that can manage the virtual machine instances (e.g., by allocating memory to each virtual machine instance <allocating VM host to workload domain> and scheduling virtual 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-11, 13-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER WALT et al. Pub. No. US 2012/0186175 A1 (hereafter Van Der Walt) in view of Wagner et al. Pub. No. US 2016/0224785 A1 (hereafter Wagner) in view of Liguori et al. Pub. No. US 2016/0170781 A1 (hereafter Liguori).

With regard to claim 1, Van Der Walt teaches a computer-implemented method for allocating a host of a pre-configured hyper-converged computing device … the method comprising: managing a pre-configured hyper-converged computing device comprising a plurality of hosts (for deploying a virtual machine via a pre-configured hyper-converged computing device … the appliance is subsequently operational and enabled to create a virtualization infrastructure and deploy virtual machines in the virtualization infrastructure in at least ¶ [0086] – [0087], ¶ [0091] – [0093], and Fig. 6-7),
to a workload domain … wherein the plurality of hosts is allocable to workload domains (Hosts can also be assigned IP ranges for each network. A range can be defined for a subnet (e.g., 10.0.0.1-10.0.0.254). This range can be given a name and then individual or multiple hosts then use that range … IP ranges allow a single point of IP configuration for each network. This facilitates multiple server nodes to be added into the cluster without individual configuration. It should be appreciated that the IP ranges (or IP pools) may be an alternative to defining individual host networking. For example, some hosts may be configured to use a pool, while other hosts are configured individually in at least ¶ [0107] – [0109]);
receiving an allocation request to allocate at least one host to a workload domain (in response to instructions from the end-user, a first virtual machine is deployed in a virtualization infrastructure supported by the pre-configured hyper-converged computing device in at least ¶ [0089] and in at least ¶ [0107] – [0109]),
Van Der Walt teaches deployment of hosts of a pre-configured, hyper-converged, computing device wherein the hosts are allocated to workload domain but does not specifically teach the pooling of unallocated hosts.
However, in analogous art Wagner teaches maintaining a pool of unallocated hosts of the plurality of hosts within the pre- configured hyper-converged computing device (The virtual compute system maintains a pool of virtual machine instances that have one or more software components (e.g., operating systems, language runtimes, libraries, etc.) loaded thereon in at least ¶ [0018] and ¶ [0006]),
wherein hosts of the pool of unallocated hosts have associated workload manager (The worker manager 140 manages the instances used for servicing incoming 
receiving an allocation request to allocate at least one host of the pool of unallocated hosts (the user may send a code execution request to the virtual compute system 110. The virtual compute system 110 can handle the acquisition and configuration of compute capacity (e.g., containers, instances, etc., which are described in greater detail below) based on the code execution request, and execute the code using the compute capacity in at least ¶ [0028])
to a workload domain (based on information specified in the request to execute user code, create a new container or locate an existing container in one of the instances in the active pool 140A and assign the container to the request to handle the execution of the user code associated with the request in at least ¶ [0040]),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the pooling of unallocated hosts of Wagner with the methods and systems of Van Der Walt resulting in a system in which the virtual machines of the preconfigured, hyper-converged, computing device of Van Der Walt may be pre-initialized and maintained as unallocated pools as in Wagner. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of maintaining a pool of pre-initialized virtual machine instances that are ready for use as soon as a user request is received such that delay (sometimes referred to as latency) associated with 
Van Der Walt and Wagner teach deployment of hosts of a pre-configured, hyper-converged, computing device wherein the hosts are allocated to workload domain from a pool of unallocated hosts but do not specifically teach updating the hypervisor version.
However, in analogous art Liguori teaches wherein hosts have associated hypervisor versions (a physical computing device can be configured to host a number of virtual machine instances. Specifically, such physical computing devices can execute a virtual machine monitor can be used to manage multiple aspects of virtual machine instances. Such a virtual machine monitor may often be referred to as a "hypervisor" in at least ¶ [0017] and the boot process can be a tiered boot process where the offload device loads a startup virtual machine monitor to perform a portion of the boot functionality. The startup virtual machine monitor may be a version of the virtual machine monitor that may be simpler and with reduced functionality. Subsequently, the startup virtual machine monitor can request an updated virtual machine monitor from an update manager external to the physical computing device. The updated virtual machine monitor can conclude the boot process. The updated virtual machine monitor can be a virtual machine monitor with full functionality in at least ¶ [0024]);
the allocation request comprising a requested hypervisor version of at least one host upon allocation; and updating the at least one host to the requested hypervisor version of the allocation request (The startup virtual machine monitor can be configured to implement update functionality in order to update the startup virtual machine monitor 110. As part of the startup process the startup virtual 
while the at least one host is in the pool of unallocated hosts (The startup virtual machine monitor 110 may include a limited function set, which prevents it from performing all of the functions associated with boot process … After loading the updated virtual machine monitor, the boot process is completed by the updated virtual machine monitor 110. The boot process may be continued by loading other programs and functionalities, such as the operating system, instantiating virtual machine instances. For example, the virtual machine monitor can implement processes for managing virtual machine instances as described herein in at least ¶ [0115] – [0124] and Fig. 9A-9B, after loading the updated virtual machine monitor the virtual machine instances are instantiated, managed, OS, programs and functionalities are loaded therefore the loading of the startup virtual machine monitor and updated virtual machine monitor occur whilst the hosts are unallocated); and
subsequent the updating the at least one host to the requested hypervisor version, allocating the at least one host to the workload domain, wherein the at least one host has the requested hypervisor version (After loading the updated virtual machine monitor, the boot process is completed by the updated virtual machine 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the updating the hypervisor version of Liguori with the methods and systems of Van Der Walt and Wagner resulting in a system in which the hypervisors of Van Der Walt and Wagner are reset to a startup virtual machine monitor and subsequently updated to a requested, updated version of the virtual machine monitor as in Liguori, wherein the host would be allocated to the workload domain after the hypervisor version has been updated, as in Liguori (see at least ¶ [0023], ¶ [0026] and ¶ [0034]). A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by initially loading a startup virtual machine monitor, that may be loaded more easily due to being smaller in size than the updated virtual machine monitor, thereby allowing a portion of the boot process to begin and subsequently updating to the updated virtual machine manager (see at 

With regard to claim 3, Liguori teaches resetting the at least one host to a baseline hypervisor version (The startup virtual machine monitor can be configured to implement update functionality in order to update the startup virtual machine monitor 110. As part of the startup process the startup virtual machine monitor can request an updated version of the virtual machine monitor from an update manager 160 as part of the process of loading the startup virtual machine monitor. In certain embodiments, the request of an updated version of the virtual machine monitor 110 may also be made by advertising that the startup virtual machine monitor 110 is loaded on the physical computing device 100 and receiving the updated version of the virtual machine monitor 110 from the update manager 160 in at least ¶ [0115] – [0124] and Fig. 9A-9B and the startup virtual machine monitor may be a "lite" or simple virtual machine monitor while the updated virtual machine monitor may be a fully functional virtual machine monitor of the most recent update or version in at least abstract).

With regard to claim 4, Liguori teaches wherein the baseline hypervisor version is a hypervisor version used during provisioning of the pre-configured hyper-converged computing device (The tiered process refers to a process of loading the updated virtual machine monitor 110 by first loading a startup virtual machine 

With regard to claim 6, Wagner teaches wherein the pool of unallocated hosts is isolated from network connectivity (user codes are executed in isolated compute systems referred to as containers. Containers are logical units created within a virtual machine instance using the resources available on that instance in at least ¶ [0040] and Fig. 1, containers 156-159 isolated from network 104 as they must interact through worker manager 140 to access compute system/resources beyond container and worker manager 140 controlling container network access in at least ¶ [0065]).

With regard to claim 7, Liguori teaches wherein the updating the at least one host comprises: patching and upgrading the at least one host to the requested hypervisor version of the allocation request while the at least one host is in the pool of unallocated hosts (The startup virtual machine monitor can be configured to implement update functionality in order to update the startup virtual machine monitor 110. As part of the startup process the startup virtual machine monitor can request an updated version of the virtual machine monitor from an update manager 160 as part of the process of loading the startup virtual machine monitor. In certain embodiments, the request of an updated version of the virtual machine monitor 110 may also be made by advertising that the startup virtual machine monitor 110 is loaded on the physical computing device 100 and receiving the updated version of the virtual machine monitor 110 from the update manager 160 in at least ¶ [0115] – [0124] and Fig. 9A-9B and the 

With regard to claim 9, Wagner teaches responsive to the workload domain being deleted, releasing the at least one host to the pool of unallocated hosts (after a threshold time has passed (e.g., 5 minutes, 30 minutes, 1 hour, 24 hours, 30 days, etc.) without any activity (e.g., running of the code), the container and/or the virtual machine instance is shutdown (e.g., deleted, terminated, etc.), and resources allocated thereto are released in at least ¶ [0050] and one of the instances may have previously executed the program code in a container created thereon, and the container may since have been terminated, but the program code may still remain on the instance in at least ¶ [0076], [0082], code remaining in cache but container was deleted/terminated and therefore unallocated).

With regard to claim 10, Van Der Walt teaches a non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform (in at least ¶ [0040])
a method for allocating a host of a pre-configured hyper-converged computing device … the method comprising: managing a pre-configured hyper-converged computing device comprising a plurality of hosts (for deploying a virtual machine via a pre-configured hyper-converged computing device … the appliance is subsequently operational and enabled to create a virtualization infrastructure and 
to a workload domain … wherein the plurality of hosts is allocable to workload domains (Hosts can also be assigned IP ranges for each network. A range can be defined for a subnet (e.g., 10.0.0.1-10.0.0.254). This range can be given a name and then individual or multiple hosts then use that range … IP ranges allow a single point of IP configuration for each network. This facilitates multiple server nodes to be added into the cluster without individual configuration. It should be appreciated that the IP ranges (or IP pools) may be an alternative to defining individual host networking. For example, some hosts may be configured to use a pool, while other hosts are configured individually in at least ¶ [0107] – [0109]);
receiving an allocation request to allocate at least one host to a workload domain … allocating the at least one host to the workload domain (in response to instructions from the end-user, a first virtual machine is deployed in a virtualization infrastructure supported by the pre-configured hyper-converged computing device in at least ¶ [0089] and in at least ¶ [0107] – [0109]),
Van Der Walt teaches deployment of hosts of a pre-configured, hyper-converged, computing device wherein the hosts are allocated to workload domain but does not specifically teach the pooling of unallocated hosts.
However, in analogous art Wagner teaches maintaining a pool of unallocated hosts of the plurality of hosts within the pre-configured hyper-converged computing device (The virtual compute system maintains a pool of virtual machine 
wherein hosts of the pool of unallocated hosts have associated workload manager (The worker manager 140 manages the instances used for servicing incoming code execution requests. In the example illustrated in FIG. 1, the worker manager 140 manages the active pool 140A, which is a group (sometimes referred to as a pool) of virtual machine instances that are currently assigned to one or more users in at least ¶ [0039]);
receiving an allocation request to allocate at least one host of the pool of unallocated hosts (the user may send a code execution request to the virtual compute system 110. The virtual compute system 110 can handle the acquisition and configuration of compute capacity (e.g., containers, instances, etc., which are described in greater detail below) based on the code execution request, and execute the code using the compute capacity in at least ¶ [0028]),
to a workload domain (based on information specified in the request to execute user code, create a new container or locate an existing container in one of the instances in the active pool 140A and assign the container to the request to handle the execution of the user code associated with the request in at least ¶ [0040]),
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the pooling of unallocated hosts of Wagner with the methods and systems of Van Der Walt resulting in a system in which the virtual machines of the preconfigured, hyper-converged, computing device of Van Der Walt may be pre-initialized and maintained as unallocated pools as in Wagner. A 
Van Der Walt and Wagner teach deployment of hosts of a pre-configured, hyper-converged, computing device wherein the hosts are allocated to workload domain from a pool of unallocated hosts but do not specifically teach updating the hypervisor version.
However, in analogous art Liguori teaches wherein hosts have associated hypervisor versions (a physical computing device can be configured to host a number of virtual machine instances. Specifically, such physical computing devices can execute a virtual machine monitor can be used to manage multiple aspects of virtual machine instances. Such a virtual machine monitor may often be referred to as a "hypervisor" in at least ¶ [0017] and the boot process can be a tiered boot process where the offload device loads a startup virtual machine monitor to perform a portion of the boot functionality. The startup virtual machine monitor may be a version of the virtual machine monitor that may be simpler and with reduced functionality. Subsequently, the startup virtual machine monitor can request an updated virtual machine monitor from an update manager external to the physical computing device. The updated virtual machine monitor can conclude the boot process. The updated virtual machine monitor can be a virtual machine monitor with full functionality in at least ¶ [0024]);
the allocation request comprising a requested hypervisor version of at least one host upon allocation; resetting the at least one host to a baseline hypervisor version; updating the at least one host to the requested hypervisor version of the allocation request … subsequent the updating the at least one host to the requested hypervisor version, allocating the at least one host, wherein the at least one host has the requested hypervisor version (The startup virtual machine monitor can be configured to implement update functionality in order to update the startup virtual machine monitor 110. As part of the startup process the startup virtual machine monitor can request an updated version of the virtual machine monitor from an update manager 160 as part of the process of loading the startup virtual machine monitor. In certain embodiments, the request of an updated version of the virtual machine monitor 110 may also be made by advertising that the startup virtual machine monitor 110 is loaded on the physical computing device 100 and receiving the updated version of the virtual machine monitor 110 from the update manager 160 in at least ¶ [0115] – [0124] and Fig. 9A-9B and Fig. 9A-9B and After the virtual machine monitor has been loaded onto the management domain of the physical computing device, the virtual machine monitor can operate  as described herein <i.e. allocate VM hosts after updating virtual machine monitor> in at least ¶ [0023] and The programs stored in the memory can include a virtual machine monitor application 110 that can manage the virtual machine instances (e.g., by allocating memory to each virtual machine instance <allocating VM host to workload domain> and scheduling virtual processors to run on physical processors) in at least ¶ [0026] and ¶ [0034]).
while the at least one host is in the pool of unallocated hosts (The startup virtual machine monitor 110 may include a limited function set, which prevents it from performing all of the functions associated with boot process … After loading the updated virtual machine monitor, the boot process is completed by the updated virtual machine monitor 110. The boot process may be continued by loading other programs and functionalities, such as the operating system, instantiating virtual machine instances. For example, the virtual machine monitor can implement processes for managing virtual machine instances as described herein in at least ¶ [0115] – [0124] and Fig. 9A-9B, after loading the updated virtual machine monitor the virtual machine instances are instantiated, managed, OS, programs and functionalities are loaded therefore the loading of the startup virtual machine monitor and updated virtual machine monitor occur whilst the hosts are unallocated); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the updating the hypervisor version of Liguori with the methods and systems of Van Der Walt and Wagner resulting in a system in which the hypervisors of Van Der Walt and Wagner are reset to a startup virtual machine monitor and subsequently updated to a requested, updated version of the virtual machine monitor as in Liguori, wherein the host would be allocated to the workload domain after the hypervisor version has been updated, as in Liguori (see at least ¶ [0023], ¶ [0026] and ¶ [0034]). A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by initially loading a startup virtual machine monitor, that may be loaded more easily due to being smaller in size 

With regard to claim 11, Liguori teaches wherein the baseline hypervisor version is a hypervisor version used during provisioning of the pre-configured hyper-converged computing device (The tiered process refers to a process of loading the updated virtual machine monitor 110 by first loading a startup virtual machine monitor 110 that updates to the updated virtual machine monitor 110 in at least ¶ [0114]).

With regard to claim 13, Wagner teaches wherein the pool of unallocated hosts is isolated from network connectivity (user codes are executed in isolated compute systems referred to as containers. Containers are logical units created within a virtual machine instance using the resources available on that instance in at least ¶ [0040] and Fig. 1, containers 156-159 isolated from network 104 as they must interact through worker manager 140 to access compute system/resources beyond container and worker manager 140 controlling container network access in at least ¶ [0065]).

With regard to claim 14, Liguori teaches wherein the updating the at least one host comprises: patching and upgrading the at least one host to the requested hypervisor version of the allocation request while the at least one host is in the pool of unallocated hosts (The startup virtual machine monitor can be configured to implement update functionality in order to update the startup virtual machine monitor 110. As part of the startup process the startup virtual machine monitor can request an updated version of the virtual machine monitor from an update manager 160 as part of the process of loading the startup virtual machine monitor. In certain embodiments, the request of an updated version of the virtual machine monitor 110 may also be made by advertising that the startup virtual machine monitor 110 is loaded on the physical computing device 100 and receiving the updated version of the virtual machine monitor 110 from the update manager 160 in at least ¶ [0115] – [0124] and Fig. 9A-9B and the startup virtual machine monitor may be a "lite" or simple virtual machine monitor while the updated virtual machine monitor may be a fully functional virtual machine monitor of the most recent update or version in at least abstract).

With regard to claim 16, Wagner teaches responsive to the workload domain being deleted, releasing the at least one host to the pool of unallocated hosts (after a threshold time has passed (e.g., 5 minutes, 30 minutes, 1 hour, 24 hours, 30 days, etc.) without any activity (e.g., running of the code), the container and/or the virtual machine instance is shutdown (e.g., deleted, terminated, etc.), and resources allocated thereto are released in at least ¶ [0050] and one of the instances may have previously executed the program code in a container created thereon, and the container may since have been terminated, but the program code may still remain on the instance , code remaining in cache but container was deleted/terminated and therefore unallocated).

With regard to claim 17, Van Der Walt teaches a pre-configured hyper-converged computing device for supporting a virtualization infrastructure comprising: a plurality of hosts, wherein a host of the plurality of hosts comprises a hypervisor (for deploying a virtual machine via a pre-configured hyper-converged computing device … the appliance is subsequently operational and enabled to create a virtualization infrastructure and deploy virtual machines in the virtualization infrastructure in at least ¶ [0086] – [0087], ¶ [0091] – [0093], and Fig. 6-7), and 
wherein the plurality of hosts is allocable to workload domains, wherein hosts allocated to a particular workload domain … manage allocation of the plurality of hosts to workload domains (Hosts can also be assigned IP ranges for each network. A range can be defined for a subnet (e.g., 10.0.0.1-10.0.0.254). This range can be given a name and then individual or multiple hosts then use that range … IP ranges allow a single point of IP configuration for each network. This facilitates multiple server nodes to be added into the cluster without individual configuration. It should be appreciated that the IP ranges (or IP pools) may be an alternative to defining individual host networking. For example, some hosts may be configured to use a pool, while other hosts are configured individually in at least ¶ [0107] – [0109])
a non-transitory computer-readable storage medium encoded with a computer program communicably coupled to a processor to (in at least ¶ [0040]):
receiving an allocation request to allocate the at least one host to a workload domain (in response to instructions from the end-user, a first virtual machine is deployed in a virtualization infrastructure supported by the pre-configured hyper-converged computing device in at least ¶ [0089] and in at least ¶ [0107] – [0109]),
Van Der Walt teaches deployment of hosts of a pre-configured, hyper-converged, computing device wherein the hosts are allocated to workload domain but does not specifically teach the pooling of unallocated hosts.
However, in analogous art Wagner teaches maintain a pool of unallocated hosts of the plurality of hosts within the pre-configured hyper-converged computing device (The virtual compute system maintains a pool of virtual machine instances that have one or more software components (e.g., operating systems, language runtimes, libraries, etc.) loaded thereon in at least ¶ [0018] and ¶ [0006]),
wherein hosts of the pool of unallocated hosts have associated workload manager (The worker manager 140 manages the instances used for servicing incoming code execution requests. In the example illustrated in FIG. 1, the worker manager 140 manages the active pool 140A, which is a group (sometimes referred to as a pool) of virtual machine instances that are currently assigned to one or more users in at least ¶ [0039]);
receiving an allocation request to allocate the at least one host (the user may send a code execution request to the virtual compute system 110. The virtual compute system 110 can handle the acquisition and configuration of compute capacity (e.g., containers, instances, etc., which are described in greater detail below) based on 
to a workload domain (based on information specified in the request to execute user code, create a new container or locate an existing container in one of the instances in the active pool 140A and assign the container to the request to handle the execution of the user code associated with the request in at least ¶ [0040])
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the pooling of unallocated hosts of Wagner with the methods and systems of Van Der Walt resulting in a system in which the virtual machines of the preconfigured, hyper-converged, computing device of Van Der Walt may be pre-initialized and maintained as unallocated pools as in Wagner. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of maintaining a pool of pre-initialized virtual machine instances that are ready for use as soon as a user request is received such that delay (sometimes referred to as latency) associated with executing the user code (e.g., instance and language runtime startup time) can be significantly reduced (see at least Wagner ¶ [0017]).
Van Der Walt and Wagner teach deployment of hosts of a pre-configured, hyper-converged, computing device wherein the hosts are allocated to workload domain from a pool of unallocated hosts but do not specifically teach updating the hypervisor version.
However, in analogous art Liguori teaches wherein hosts of the pool of unallocated hosts have associated hypervisor versions … comprise a hypervisor having a requested hypervisor version (a physical computing device can be 
update at least one host of the pool of unallocated hosts to a requested hypervisor version in response to receiving an allocation request to allocate the at least one host (The startup virtual machine monitor can be configured to implement update functionality in order to update the startup virtual machine monitor 110. As part of the startup process the startup virtual machine monitor can request an updated version of the virtual machine monitor from an update manager 160 as part of the process of loading the startup virtual machine monitor. In certain embodiments, the request of an updated version of the virtual machine monitor 110 may also be made by advertising that the startup virtual machine monitor 110 is loaded on the physical computing device 100 and 
wherein the update is performed while the at least one host is in the pool of unallocated hosts (The startup virtual machine monitor 110 may include a limited function set, which prevents it from performing all of the functions associated with boot process … After loading the updated virtual machine monitor, the boot process is completed by the updated virtual machine monitor 110. The boot process may be continued by loading other programs and functionalities, such as the operating system, instantiating virtual machine instances. For example, the virtual machine monitor can implement processes for managing virtual machine instances as described herein in at least ¶ [0115] – [0124] and Fig. 9A-9B, after loading the updated virtual machine monitor the virtual machine instances are instantiated, managed, OS, programs and functionalities are loaded therefore the loading of the startup virtual machine monitor and updated virtual machine monitor occur whilst the hosts are unallocated); and
allocate the at least one host to the workload domain subsequent updating the at least one host to the requested hypervisor version, wherein the at least one host has the requested hypervisor version (After loading the updated virtual machine monitor, the boot process is completed by the updated virtual machine monitor 110. The boot process may be continued by loading other programs and functionalities, such as the operating system, instantiating virtual machine instances in at least ¶ [0115] – [0124] and Fig. 9A-9B and After 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the updating the hypervisor version of Liguori with the methods and systems of Van Der Walt and Wagner resulting in a system in which the hypervisors of Van Der Walt and Wagner are reset to a startup virtual machine monitor and subsequently updated to a requested, updated version of the virtual machine monitor as in Liguori, wherein the host would be allocated to the workload domain after the hypervisor version has been updated, as in Liguori (see at least ¶ [0023], ¶ [0026] and ¶ [0034]). A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, for the purpose of increasing system efficiency by initially loading a startup virtual machine monitor, that may be loaded more easily due to being smaller in size 

With regard to claim 20, Wagner teaches wherein the processor is further to: release the at least one host to the pool of unallocated hosts in response to the workload domain being deleted (after a threshold time has passed (e.g., 5 minutes, 30 minutes, 1 hour, 24 hours, 30 days, etc.) without any activity (e.g., running of the code), the container and/or the virtual machine instance is shutdown (e.g., deleted, terminated, etc.), and resources allocated thereto are released in at least ¶ [0050] and one of the instances may have previously executed the program code in a container created thereon, and the container may since have been terminated, but the program code may still remain on the instance in at least ¶ [0076], [0082], code remaining in cache but container was deleted/terminated and therefore unallocated).

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER WALT et al. Pub. No. US 2012/0186175 A1 (hereafter Van Der Walt) in view of Wagner et al. Pub. No. US 2016/0224785 A1 (hereafter Wagner) in view of Liguori et al. Pub. No. US 2016/0170781 A1 (hereafter Liguori) as applied to claims 1-4, 6-7, 9-11, 13-14, 16-18 and 20 above and in further view of Martins et al. Pub. No. US 2012/0284716 A1 (hereafter Martins).

With regard to claim 5, Van Der Walt, Wagner and Liguori teach the computer-implemented method of Claim 4, wherein the resetting comprises:
Van Der Walt, Wagner and Liguori do not specifically teach a boot bank image to revert to a baseline version.
However, in analogous art Martins teaches applying a boot bank image to the at least one host, the boot bank image for reverting the at least one host to the baseline hypervisor version (When delta images are stored on one or more servers 106, offline processes may inspect them for viruses and take appropriate actions such as upgrading software, applying patches, and removing viruses. As a premium service, offline processes may also create checkpoints of the user delta images so that users can revert their environments to previous versions if their environment becomes corrupted through malicious software or by accident in at least ¶ [0028]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the boot bank image to revert to a baseline version of Martins with the methods and systems of Van Der Walt, Wagner and Liguori resulting in a system in which the hypervisors versions of Van Der Walt, Wagner and Liguori are reverted to the startup virtual machine monitor in the manner in which the virtual environments of Martins are reverted. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of providing increased protections against unintended corruption or malicious attack by allowing for reverting to an earlier version of the hypervisor virtualization environment and an early state (see at least Martins ¶ [0028]).

With regard to claim 12, Van Der Walt, Wagner and Liguori teach the non-transitory computer readable storage medium of Claim 10, wherein the resetting comprises:
Van Der Walt, Wagner and Liguori do not specifically teach a boot bank image to revert to a baseline version.
However, in analogous art Martins teaches applying a boot bank image to the at least one host, the boot bank image for reverting the at least one host to the baseline hypervisor version (When delta images are stored on one or more servers 106, offline processes may inspect them for viruses and take appropriate actions such as upgrading software, applying patches, and removing viruses. As a premium service, offline processes may also create checkpoints of the user delta images so that users can revert their environments to previous versions if their environment becomes corrupted through malicious software or by accident in at least ¶ [0028]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the boot bank image to revert to a baseline version of Martins with the methods and systems of Van Der Walt, Wagner and Liguori resulting in a system in which the hypervisors versions of Van Der Walt, Wagner and Liguori are reverted to the startup virtual machine monitor in the manner in which the virtual environments of Martins are reverted. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of providing increased protections against unintended corruption or malicious attack by 

With regard to claim 19, Van Der Walt, Wagner and Liguori teach the pre-configured hyper-converged computing device of Claim 17, wherein the processor is further to:
Van Der Walt, Wagner and Liguori do not specifically teach a boot bank image to revert to a baseline version.
However, in analogous art Martins teaches reset the at least one host to a baseline hypervisor version prior to the update by applying a boot bank image to the at least one host, the boot bank image for reverting the at least one host to the baseline hypervisor version (When delta images are stored on one or more servers 106, offline processes may inspect them for viruses and take appropriate actions such as upgrading software, applying patches, and removing viruses. As a premium service, offline processes may also create checkpoints of the user delta images so that users can revert their environments to previous versions if their environment becomes corrupted through malicious software or by accident in at least ¶ [0028]).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the boot bank image to revert to a baseline version of Martins with the methods and systems of Van Der Walt, Wagner and Liguori resulting in a system in which the hypervisors versions of Van Der Walt, Wagner and Liguori are reverted to the startup virtual machine monitor in the manner in .

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over VAN DER WALT et al. Pub. No. US 2012/0186175 A1 (hereafter Van Der Walt) in view of Wagner et al. Pub. No. US 2016/0224785 A1 (hereafter Wagner) in view of Liguori et al. Pub. No. US 2016/0170781 A1 (hereafter Liguori) as applied to claims 1-4, 6-7, 9-11, 13-14, 16-18 and 20 above and in further view of Donaldson et al. Pub. No. US 2002/0199180 A1 (hereafter Donaldson).

With regard to claim 8, Van Der Walt, Wagner and Liguori teach the computer-implemented method of Claim 1,
Van Der Walt, Wagner and Liguori do not specifically teach a window of compatibility.
However, in analogous art Donaldson teaches wherein the requested hypervisor version is within a compatibility window of supported hypervisor versions (providing compatibility between a software module and an electronic device  … checking operating system compatibility information, the operating system compatibility information being included in the software module in at least ¶ [0005] and he compatibility information source in the application is then checked for operating 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the window of compatibility of Donaldson with the methods and systems of Van Der Walt, Wagner and Liguori resulting in a system in which the hypervisors versions of Van Der Walt, Wagner and Liguori are checked for compatibility the manner in which operating systems are checked in Donaldson. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of allowing for the efficient allocation of pre-initialized virtual machine instances (i.e. by permitting one or more different hypervisor configurations or versions to be assigned to handle to provisioning and allocation of virtual machine instances).

With regard to claim 15, Van Der Walt, Wagner and Liguori teach the non-transitory computer readable storage medium of Claim 10,
Van Der Walt, Wagner and Liguori do not specifically teach a window of compatibility.
However, in analogous art Donaldson teaches wherein the requested hypervisor version is within a compatibility window of supported hypervisor versions (providing compatibility between a software module and an electronic device  … checking operating system compatibility information, the operating system 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the window of compatibility of Donaldson with the methods and systems of Van Der Walt, Wagner and Liguori resulting in a system in which the hypervisors versions of Van Der Walt, Wagner and Liguori are checked for compatibility the manner in which operating systems are checked in Donaldson. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of allowing for the efficient allocation of pre-initialized virtual machine instances (i.e. by permitting one or more different hypervisor configurations or versions to be assigned to handle to provisioning and allocation of virtual machine instances).

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. Applicant argues in substance:

…That is, a limitation that is not present in any one of the references A, B or C cannot be present in the combination A+B+C. Applicants submit that pointing out that such a limitation is not present in all of the cited references is not “attacking references individually.”… Indeed, such a requirement is so overbroad that it would prevent any argument against a prima facie finding of obviousness by the Patent Office, improperly converting the prima facie finding to a de jure conclusion.
Applicants note that the Office Action with a notification date of May 13, 2020, as well as the instant Office Action, relies on Liguori as teaching “the allocation request comprising a requested hypervisor version of at least one host upon allocation; and updating the at least one host to the requested hypervisor version of the allocation request” (emphasis added), and does not rely on Van Der Walt or Wagner as teaching that “the allocation request comprising a requested hypervisor version of at least one host upon allocation”. Therefore, Applicants submit that the assertion that Van Der Walt and Wagner teach on allocation request requires that the allocation request of Liguori must be the same allocation request of Van Der Walt and Wagner.
Applicants maintain that updating a virtual machine monitor during a boot process, as disclosed in Liguori, teaches away from “updating the at least one host to the requested hypervisor version of the allocation request while the at least one host is in the pool of unallocated hosts”. Third, in the Response to Arguments section, the instant Office Action asserts that “[notwithstanding the fact that ‘teaching away’ is a high bar (See MPEP § 2143.01) that requires evidence along the lines that the reference disparages a particular teaching or explicitly states that a particular teaching cannot be done” (emphasis added; page 40, lines 17-20). Applicants respectfully disagree with this assertion of the Office and submit that MPEP § 2143.01 does not require evidence of disparaging a particular teaching or explicit statements that a teaching cannot be done… Applicants submit that since it is not asserted that the art relied upon in the instant Office Action discloses but does not disparage the asserted combination, the requirement that a reference includes an explicit discouragement of such a combination is not required.
First, Applicants submit that Liguori at least does not teach or suggest, “the allocation request comprising a requested hypervisor version of at least one host upon allocation”, “updating the at least one host to the requested hypervisor version of the allocation request while the at least one host is in the pool of unallocated hosts; and subsequent the updating the at least one host to the requested hypervisor version. allocating the at least one host to the workload domain, wherein the at least one host has the requested hypervisor version” (emphasis added) as recited in independent Claim 1, and the similar recitations of independent Claims 10 and 17…
…Accordingly, Applicants understand Liguori to disclose that an update to virtual machine monitor 110 is performed in response to an update request from the startup virtual machine monitor 110 after virtual machine monitor 110 is loaded onto physical computing device 100. In particular, Applicants submit that Liguori explicitly teaches that the virtual machine monitor 110 is loaded on physical computing device 100 prior to performing any update of the virtual machine monitor 110. Only after virtual machine monitor 110 is loaded on physical computing device 100 is a request to update performed. Applicants submit that Liguori is silent to, and thus does not teach or suggest, that the update of virtual machine monitor 110 is made in response to an allocation request for allocating physical computing device 100 to a workload domain and prior to allocating physical computing device 100 a workload domain.
In contrast, by teaching that the update request is performed automatically after the virtual machine monitor has been loaded onto the physical computing device, Applicants submit that Liguori teaches away from the claimed embodiments.
Applicants have reviewed the asserted art and respectfully submit that the embodiments as recited in Claims 5, 12, and 19 are patentable over Van Der Walt in view of Wagner, further in view of Liguori, yet further in view of Martins…
by demonstrating that independent Claims 1 and 10 are patentable over Van Der Walt in view of Wagner, further in view of Liguori, yet further in view of Donaldson, it is also demonstrated that Van Der Walt in view of Wagner, further in view of Liguori, yet further in view of Donaldson, does not show or suggest the embodiments of Claims 8 and 15.
With regard to point (a), Examiner respectfully disagrees with Applicant. First, Applicant’s previous argument alleged that Liguori could not teach “updating the at least one host to the requested hypervisor version of the allocation request while the at least one host is in the pool of unallocated hosts”. This limitation is taught by the combination set forth in the Office Action. For example, among others, Van Der Walt and Wagner teach allocation requests and Liguori is modifying these references to include a requested hypervisor version (see detailed mapping in rejection above). Therefore, an argument to one reference alone may be part of a larger argument against the combination, however, when the rejection is based on the combination, an argument to Liguori alone cannot show non-obviousness.
Second, Examiner’s previous response to arguments did not summarily dismiss Applicant’s argument but rather described how the combination of references meets the limitation argued (see previous response to arguments).
Third, a requirement to not attack references individually is not “so overbroad that it would prevent any argument against a prima facie finding of obviousness by the Patent Office, improperly converting the prima facie finding to a de jure conclusion” as the rejection is predicated on the combination and not one individual reference. Surely if the claim were to recite limitations A+B+C, as in Applicant’s example, and if none of the individual references of combination taught limitation C, this would make 
Argument has not been found to be persuasive.
With regard to point (b), Examiner respectfully disagrees with Applicant. Yet again, Examiner remind Applicant that the rejection is based on a combination of references (see response above). Indeed Applicant recites the portion of the rejection in which Examiner maps Liguori to a request comprising a requested hypervisor version. The very nature of an obvious combination of references under 35 U.S.C. § 103 necessitates combining elements. Here, for example, Van Der Walt and Wagner teach allocation request to allocate hosts to workload domains. Liguori is relied upon to teach that a request may comprise a requested hypervisor version. That is, in the context of the combination set forth, Liguori is modifying the allocation request of Van Der Walt and Wagner to include a requested hypervisor version. See detailed mapping in rejection above.
Further, Liguori, too, allocates hosts to workload domains. Liguori teaches After the virtual machine monitor has been loaded onto the management domain of the physical computing device, the virtual machine monitor can operate  as described herein <i.e. allocate VM hosts 
Argument has not been found to be persuasive.
With regard to points (c and e), Examiner respectfully disagrees with Applicant. First, Examiner did not state that teaching away requires explicit recitation that something cannot be done or disparagement of a teaching but rather asserted that teaching away “requires evidence along the lines that the reference disparages a particular teaching or explicitly states that a particular teaching cannot be done”. While Examiner may not have used the most elegant language, the meaning is meant to evidence the level of burden to prove that a prior teaches away. Those specific examples, backed up by case law, are not the requirement but are instructive as to the standard by which we must evaluate teaching away.
Second, Examiner particularly addressed the merits of the assertion that Liguori teaches away. “As discussed above, the entirety of Liguori is not being bodily incorporated into Van Der Walt and Wagner but 
Argument has not been found to be persuasive.
With regard to point (d), Examiner respectfully disagrees with Applicant. First, Examiner directs Applicant to responses above pertaining to the combination of references. Of particular note, Liguori is modifying the allocation request of Van Der Walt and Wagner to comprise a requested hypervisor version. Second, Examiner directs Applicant’s 
That is, Wagner already teaches requests for allocating unallocated hosts, Liguori teaches that request may comprise updated hypervisor versions. Moreover, Liguori teaches that virtual machine monitor may operate (such operations including allocating virtual machine hosts) after the version is updated. Therefore, in combination, the unallocated hosts of Wagner may be requested to have their hypervisor version updated, as in Liguori, and subsequent to the updating hosts can be allocated, as in the allocated VMs of Liguori subsequent to the hypervisor version update (examiner notes that virtual machines allocated by the updated hypervisor version “ha[ve] the requested hypervisor version” as the virtual machine execute atop the hypervisor).
Lastly, Applicant makes several references to “allocating physical computing device 100”. Examiner notes that the claims are directed to 
Argument has not been found to be persuasive.
With regard to points (f and g), Examiner respectfully disagrees with Applicant.
While Applicant’s state their understanding of the teachings of Martins and Donaldson, Applicant does not present an argument against these references for the limitations for which they have been relied upon to teach. Rather, Applicant has relied upon their arguments against Liguori and the dependence of these argued claims on claims for which Liguori has been argued. Therefore, for at least the same reasons set forth above with regard to Liguori, these claims, too, stand rejected.
Argument has not been found to be persuasive.

Conclusion
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRADLEY A TEETS/Primary Examiner, Art Unit 2195